J-A23003-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    JOHN YOCHIM, AS THE                        :   IN THE SUPERIOR COURT OF
    ADMINISTRATOR OF THE ESTATE                :        PENNSYLVANIA
    OF: VICTOR YOCHIM                          :
                                               :
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :   No. 325 EDA 2020
                                               :
    PRAFULKUMAR A. PATEL AND                   :
    MURRAY RESNICH                             :


               Appeal from the Judgment Entered January 9, 2020
              in the Court of Common Pleas of Philadelphia County,
                     Civil Division at No(s): No. 160503157.

BEFORE:      KUNSELMAN, J., NICHOLS, J., and PELLEGRINI, J.*

MEMORANDUM BY KUNSELMAN, J.:                       FILED: DECEMBER 29, 2020

        John Yochim, Administrator of his father Victor Yochim’s (“Mr. Yochim”)

Estate, appeals from a judgment awarding the Estate damages for medical

bills that Mr. Yochim incurred following a car accident.      The Administrator

raises ten appellate issues; nine warrant no relief. However, counsel for a

defendant, Prafulkumar Patel, confessed error – namely, the parties agreed

to an amount of medical expenses that was larger than the jury awarded. We

therefore grant the Administrator judgment notwithstanding the verdict

(“JNOV”), vacate the appealed-from judgment, and remand.

        On the evening of December 8, 2014, Mr. Patel was attempting a left

turn out of a shopping center, onto a four-lane road. The first two lanes,
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A23003-20



heading to Mr. Patel’s right, were bumper to bumper. Murray Resnick, inching

forward in the tight traffic, stopped his vehicle to allow Mr. Patel to go in front

of him and make the left turn. The two left-bound lanes flowed freely. Mr.

Resnick waved Mr. Patel on.

      Mr. Patel started his left turn into the left-bound lanes. He carelessly

entered the path of Mr. Yochim, who, according to Mr. Patel, was speeding at

50 or 60 miles per hour. See Trial Court Opinion, 12/11/19, at 6. Mr. Yochim

collided with Mr. Patel’s vehicle. A four-car accident ensued. Mr. Yochim sued

Mr. Patel and Mr. Resnick for negligence. While this lawsuit was pending, Mr.

Yochim died from unrelated causes, and the Administrator was substituted as

plaintiff. Prior to trial, the parties stipulated Mr. Yochim’s medical bills from

the accident were $9,549.91. See N.T., 8/9/19, at 61.

      The jury found Mr. Patel 75% negligent, Mr. Yochim 25% negligent, and

Mr. Resnick 0% negligent. The jury awarded Mr. Yochim’s medical expenses

as $7,274.95 — $2,274.96 less than the stipulated amount. The trial court

then reduced the verdict to $5,456.21 for comparative negligence and added

$441.66 in delay damages. This brought the final judgment to $5,897.87.

      The Administrator filed a post-trial motion for a new trial, which the trial

court denied. This timely appeal followed.

      The Administrator raises three main issues, each with numerous sub-

issues. His main issues are general ideas, rather than specific claims of error.

We therefore list and reorder the Administrator’s sub-issues for clarity and

ease of disposition. The sub-issues are:

                                       -2-
J-A23003-20


         1.    Whether the trial court erred by permitting Mr. Patel
               to testify regarding Mr. Yochim’s speed.

         2.    Whether the trial court erred by admitting evidence
               regarding Mr. Yochim’s non-musculoskeletal medical
               condition.

         3.    Whether the trial court erred by charging the jury on
               the affirmative defense of limited tort.

         4.    Whether the trial court erred by refusing to charge the
               jury on the doctrine of sudden emergency.

         5.    Whether the trial court erred by concluding that its
               decision to reduce the verdict by 25% was not against
               the weight of the evidence.

         6.    Whether the jury’s finding that Mr. Resnick was not
               negligent was against the weight of the evidence.

         7.    Whether the jury’s finding that Mr. Yochim was 25%
               at fault for the car accident was against the weight of
               the evidence.

         8.    Whether the jury’s finding that Mr. Yochim had no lost
               wages was against the weight of the evidence.

         9.    Whether the trial court erred by failing to award Mr.
               Yochim a new trial in light of the cumulative effect of
               the above alleged errors.

         10.   Whether the jury erred as a matter of law by ignoring
               the trial court’s instruction not to adjust the damages
               for past medical expenses.

See Administrator’s Brief at 6, 64, 68, 77, 80, 85, 87, 88, 91, 92, 94.

1.    The First Eight Sub-Issues

      We begin with the first eight of the Administrator’s sub-issues, which

involved evidentiary matters, the trial court’s jury instructions, and claims that

the verdict was against the weight of the evidence.



                                      -3-
J-A23003-20



      As the Administrator observes at the outset of his brief, this Court

reviews such claims for an “abuse of discretion.” Administrator’s Brief at 4-5

(citing Czimmer v. Janssen Pharm, Inc., 122 A.3d 1043, 1051 (Pa. Super.

2015) (regarding the denial of a motion for a new trial); Lykes v. Yates, 77

A.3d 27, 20 (Pa. Super. 2013) (regarding evidentiary rulings); Krepps v.

Snyder, 112 A.3d 1246, 1256 (Pa. Super. 2015) (regarding jury instructions);

and Ditz v. Marshall, 393 A.2d 701, 703 (Pa. Super. 1978) (regarding

weight-of-the-evidence claims)).      Notably absent from the Administrator’s

brief is the definition of an abuse of discretion.

      “An abuse of discretion is not merely an error of judgment. Rather, an

abuse of discretion exists if the trial court renders a judgment that is

manifestly unreasonable, arbitrary, or capricious; or if it fails to apply the law;

or was motivated by partiality, prejudice, bias, or ill will.” Ambrogi v. Reber,

932 A.2d 969, 974 (2007) (emphasis added).

      In all of his appellate arguments, the Administrator argues to this Court

as if we review such issues de novo. In other words, he asserts the trial court

made errors of judgment and asks us to review these issues anew. The

Administrator’s misunderstanding of our deferential role in these matters

manifests in the first 60 pages of his brief. There, he relates the entire case,

procedural step by procedural step, as if we could rehear this matter from

square one.

      When the Administrator eventually makes an argument, he focuses on

what he deems were “prejudicial, reversible errors” that the trial court made.

                                       -4-
J-A23003-20



E.g., Administrator’s Brief at 64, 68. He claims the “trial court erred as matter

of law in charging the jury.” Id. at 77, 80. Or that “the verdict is so contrary

to the evidence that it shocks one’s sense of justice and a new trial is

necessary . . . .” Id. 84. However, these are all arguments a party makes to

the trial court in the first instance. They are not appropriate arguments to an

appellate court under the abuse-of-discretion standard of review.

          Instead, the Administrator needed to contend and explain to this Court

how and where the trial court abused its discretion. The Administrator never

claims (much less convinces us) that the trial court’s evidentiary rulings, the

jury charges, or determination that the verdict did not shock the trial court’s

sense of justice were “manifestly unreasonable, arbitrary, or capricious;

[failed] to apply the law; or [were] motivated by partiality, prejudice, bias, or

ill will.” Ambrogi, supra. Essentially, the Administrator disagrees with the

judgments of the trial court. He believes those judgments on evidence, the

jury charge, and the weight of the evidence were erroneous. He wants us to

substitute our judgment for that of the trial court on issues that are within the

lower court’s sound discretion. This we may not do.

          A mere error in judgment — even one with which we disagree — does

not constitute an abuse of discretion. See id. The Administrator’s first eight

arguments, which ask us to review discretionary judgments of the trial court

de novo, fail to persuade us an abuse of discretion occurred. Therefore, we

dismiss the Administrator’s first eight sub-issues as warranting no appellate

relief.

                                       -5-
J-A23003-20



2.    Cumulative Effect of the Alleged Errors

      For his ninth sub-issue, the Administrator asserts that, if none of the

trial court’s alleged errors in judgment warrant a new trial individually, then

their cumulative, prejudicial effect upon the proceedings do.     Because the

Administrator has not convinced us that any of his first eight issues warrant

relief, their cumulative effect upon the trial cannot serve as a basis to award

him a new trial. His cumulative-effect claim is meritless.

3.    The Medical Bills

      Finally, as his tenth sub-issue, the Administrator argues that the jury’s

verdict awarding him a fraction of Mr. Yochim’s medical bills was against the

weight of the evidence.    See Administrator’s Brief at 85-86.     During oral

argument, counsel for Mr. Patel conceded to the merits of this claim, because

the parties stipulated that Mr. Yochim’s medical bills were $9,549.91, but the

jury only awarded $7,274.95.

      The Administrator correctly observes that the record evidence does not

support that lesser award.     Nothing supports the jury’s decision not to

compensate the Administrator in full for Mr. Yochim’s medical expenses. The

parties stipulated to the amount, and the trial court could have awarded the

Administrator a directed verdict on the amount of economic damages, had it

been requested.

      As such, there was no rational basis for the trial court to conclude the

jury’s unsupported award for medical-expenses did not shock its sense of

justice.   Not only was the award of $7,274.95 against the weight of the

                                     -6-
J-A23003-20



evidence at trial, it flew in the face of the only evidence of record — i.e., the

parties’ stipulation. Hence, the jury’s reduced award was blatantly arbitrary

and capricious.        As such, the trial court’s decision to sustain the

unsubstantiated reduction was equally arbitrary and capricious. This was no

“mere error in judgment,” because a reasonable person, following the law and

stipulated facts, could not possibly reach this result. Ambrogi, supra.

       As such, we turn to the question of remedy. The Administrator contends

he deserves a new trial. We disagree.

       The parties stipulated to Mr. Yochim’s medical bills. Thus, no issues of

material fact remain in dispute; a retrial is pointless. Instead, we grant the

Administrator a JNOV of $9,549.91 for medical expenses, which we reduce to

$7,162.43.1 We remand to the trial court to recalculate the delay damages.

       Judgment and order denying post-trial relief vacated. Case remanded

for the entry of an order granting the Administrator JNOV and delay damages

consistent with this decision.

       Jurisdiction relinquished.




____________________________________________


1 The $7,162.43 is 75% of the stipulated medical bills, which reflects the jury’s
finding that Mr. Yochim was 25% comparatively negligent.

                                           -7-
J-A23003-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/29/20




                          -8-